The opinion of a majority of the Court, was delivered by
Hare, Judge.
If a bond is given upon no consideration, or upon an inadequate one, that constitutes no objection in a Court of Law to a recovery upon it. Proof of the fair execution of it precludes any examination into the consideration upon which it was given, unless that consideration was against the policy of the law, as for compounding a felony, (2 Wilson, 344) or against the express provisions of law, as upon a gaming or usurious consideration* Upon these and other like considerations, a recovery up-an a bond may be barred, although the fair execution of *47it be proved : but proof of fraud or misrepresentation, as to the subject matter of the consideration on which a bond is given, (in case the fair execution of it is estab-lisbed,) is inadmissible in a Court of Law; — in such cases a Court of Equity is the proper tribunal in which to seek redress. (Plow. 309. Pow. on contracts, 332, 340, 1 cha. Rep. 157. 1 E. C. Al. 84, pl. 1. Hard. Rep. 200. 2 Bl. 446.) For these reasons I think the Judge was right in rejecting the evidence in the Superior Court.